Order filed February 14, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00267-CR
                                    ___________

                       BOBBY RAY RUIZ, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 14-4492


                                     ORDER
      Appellant has filed in this court a motion to abate this appeal for thirty days
to allow a supplemental reporter’s record to be filed in this court. The reporter’s
record currently on file in this court does not contain any exhibits.
      We grant Appellant’s motion and abate the appeal. The appeal will be
reinstated when the supplemental reporter’s record is filed in this court. Appellant’s
brief will be due to be filed in this court thirty days after the date that this appeal is
reinstated.


                                                                   PER CURIAM


February 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2